Exhibit 10.15

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT (the “Amendment”), dated May 5, 2014, is entered into by
and between SCHUFF INTERNATIONAL, INC., a Delaware corporation, and the other
Persons listed in Schedule 1.1 of the Credit Agreement, as hereafter defined
(collectively, jointly and severally the “Borrower”), and WELLS FARGO CREDIT,
INC., a Minnesota corporation (“Lender”).

RECITALS

The Borrower and the Lender are parties to a Second Amended and Restated Credit
and Security Agreement dated August 14, 2013 (as amended from time to time, the
“Credit Agreement”). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Credit Agreement Amendment. The Credit Agreement is hereby amended as
follows:

(a) The definition of “Default Rate” contained in Section 1.1 of the Credit
Agreement is hereby deleted and replaced as follows:

“Default Rate” means an annual interest rate equal to three percent (3%) over
the Floating Rate, which interest rate shall change when and as the Floating
Rate changes.

(b) The definition of “Floating Rate” contained in Section 1.1 of the Credit
Agreement is hereby deleted and replaced as follows:

“Floating Rate” means, with respect to all Advances (except the Real Estate Term
Advance) an interest rate equal to the sum of (i) Daily Three Month LIBOR, which
interest rate shall change whenever Daily Three Month LIBOR changes, plus
(ii) three percent (3.00%) and, with respect to the Real Estate Term Advance,
“Floating Rate” means an interest rate equal to the sum of (i) Daily Rate equal
to Three Month LIBOR, which interest rate shall change whenever the Daily Three
Month LIBOR changes, plus (ii) four percent (4.00%).

(c) The definition of “LIBOR” contained in Section 1.1 of the Credit Agreement
is hereby deleted and replaced as follows:

“LIBOR” means the rate per annum determined pursuant to the following formula:

 

LIBOR =  

Base LIBOR

       100% - LIBOR Reserve Percentage     

(a) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Lender for the purpose of calculating the

 

1



--------------------------------------------------------------------------------

effective Floating Rate for loans that reference Daily Three Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for three (3) month
delivery of funds in amounts approximately equal to the principal amount of such
loans. Borrower understands and agrees that Lender may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Lender in its discretion deems appropriate, including
but not limited to the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

(b) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Lender for expected changes in such reserve
percentage during the applicable term of the Revolving Note.

(d) The definition of “Maturity Date” contained in Section 1.1 of the Credit
Agreement is hereby deleted and replaced as follows:

“Maturity Date” means April 30, 2019.

(e) The definition of “Real Estate Facility Maturity Date” contained in
Section 1.1 of the Credit Agreement is hereby deleted and replaced as follows:

“Real Estate Facility Maturity Date” means April 30, 2019

(f) The definition of “Term Floating Rate” contained in Section 1.1 of the
Credit Agreement is hereby deleted without replacement.

(g) Section 2.8(a) of the Credit Agreement is hereby deleted and replaced as
follows:

(a) Note. Except as set forth in subsections (b) and (d), the outstanding
principal balance of the Revolving Note and each Revolving Advance and the
outstanding principal balance of the Real Estate Term Note and the Real Estate
Term Advance shall bear interest at the Floating Rate.

(h) Section 2.9(e) of the Credit Agreement is hereby deleted and replaced as
follows:

(e) Termination and Line Reduction Fees. If (i) the Lender terminates the Credit
Facility as a result of the occurrence of an Event of Default, or if (ii) the
Borrower terminates the Credit Facility or reduces the Maximum Line on a date
prior to the Maturity Date, then the Borrower shall pay the Lender as liquidated
damages and not as a penalty a termination fee in an amount equal to a
percentage of the Maximum Line (or the reduction of the Maximum Line, as the
case may be) calculated as follows: (A) three percent (3.0%) if the termination
or reduction occurs on or before April 30, 2016; (B) two percent (2.0%) if
the    

 

2



--------------------------------------------------------------------------------

termination or reduction occurs after April 30, 2016 but on or before April 30,
2017; and (C) one percent (1.0%) if the termination or reduction occurs after
April 30, 2018.

(i) Section 2.9(j) of the Credit Agreement is hereby deleted and replaced as
follows:

Real Estate Term Advance Prepayment Fee. If the Real Estate Term Advance is
prepaid in whole or in part prior to the Real Estate Facility Maturity Date for
any reason, then on the date of any such prepayment, the Borrower shall pay to
the Lender as liquidated damages and not as a penalty a prepayment fee in an
amount equal to (i) three percent (3.0%) of the amount prepaid, if prepayment
occurs on or before April 30, 2016; (ii) two percent (2.0%) of the amount
prepaid, if prepayment occurs after April 30, 2016 but on or before April 30,
2018 and (iii) one percent (1.0%) of the amount prepaid if the prepayment occurs
after April 30, 2018. No prepayment fee shall be due in connection with the
paydown of the outstanding principal balance of the Real Estate Term Advance to
$5,000,000.00.

(j) Section 2.11 (a)(i) of the Credit Agreement is hereby deleted and replaced
as follows:

(i) If an Event of Default occurs and the Lender requests that the Borrower do
so, or regardless of whether or not an Event of Default or Default Period
exists, if the sum of Availability plus Cash and Cash Equivalents on deposit
with Lender at any time is less than $7,500,000.00 (which amount shall be
determined without regard to any applicable Availability block) for five
consecutive business days, then in either event (A) the Borrower shall instruct
all account debtors to pay all its Accounts directly to a lockbox (the
“Lockbox”) established with Wells Fargo Bank or another bank selected by the
Lender and reasonably satisfactory to the Borrower and (B) the Borrower shall
execute and deliver to the Lender a lockbox agreement in form and substance
satisfactory to the Lender in its sole and absolute judgment. If,
notwithstanding such instructions, the Borrower receives any payments on their
Accounts, the Borrower shall deposit such payments into a collateral account
maintained with Lender (the “Collateral Account”). The Borrower shall also
deposit all other cash proceeds of Collateral directly to the Collateral Account
if received at a time that the Borrower is required to deposit payments on their
Accounts into the Collateral Account. In addition, and regardless of whether or
not an Event of Default or Default Period exists, if the sum of Availability
plus Cash and Cash Equivalents on deposit with Lender at any time is less than
$7,500,000.00 (which amount shall be determined without regard to any applicable
Availability block) for five consecutive business days, then in such event, all
proceeds of Collateral received by Borrower shall be immediately deposited in
the Collateral Account. In all such events, until so deposited, the Borrower
shall hold all

 

3



--------------------------------------------------------------------------------

such payments and cash proceeds received by it in trust for and as the property
of the Lender and shall not commingle such property with any of its other funds
or property. All deposits in the Collateral Account shall constitute proceeds of
Collateral and shall not constitute payment of the Obligations.

(k) Section 2.19 of the Credit Agreement is hereby deleted and replaced as
follows:

Section 2.19

(a) Real Estate Term Advance. Lender has made a term loan to Borrower in the
amount of $10,000,000.00 (the “Real Estate Term Advance”). The Borrower’s
obligation to pay the Real Estate Term Advance shall be evidenced by the Real
Estate Term Note and shall be secured by the Collateral.

(b) Payment of the Real Estate Term Advance. The outstanding principal balance
of the Real Estate Term Advance shall be due and payable as follows:

(i) In equal monthly installments of $52,084.00, beginning on May 1, 2014, and
on the 1st day of each month thereafter.

(ii) All prepayments of principal (including the prepayment referenced in
Section 2.19(a) above) with respect to the Real Estate Term Advance shall be
applied to the principal installments thereof in the inverse order of maturity.

(iii) On the Real Estate Facility Termination Date, the entire unpaid principal
balance of the Real Estate Term Advance, and all unpaid interest accrued
thereon, shall also be fully due and payable.

(l) Subsection 6.1(c) of the Credit Agreement is hereby deleted and replaced as
follows:

(c) Collateral Reports. Monthly, or more frequently if the Lender so requires,
the Borrower shall deliver to the Lender a calculation of the Borrowing Base
showing in reasonable detail the respective amounts of Eligible Accounts and
Eligible Inventory as of the date of the reporting, provided however, in the
event that the sum of Availability plus Cash and Cash Equivalents on deposit
with Lender at any time is less than $7,500,000.00 (which amount shall be
calculated without regard to any applicable Availability block), said reporting
shall be provided once every other week or more frequently if the Lender so
requires.

2. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

 

4



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:

(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws or articles of organization and operating agreement, as applicable,
of the Borrower, which were certified and delivered to the Lender pursuant to a
previous Certificate of Authority of the Borrower’s secretary or assistant
secretary continue in full force and effect and have not been amended or
otherwise modified except as set forth in the Certificate to be delivered, and
(iii) certifying that the officers and agents of the Borrower who have been
certified to the Lender, pursuant to a previous Certificate of Authority of the
Borrower’s secretary or assistant secretary, as being authorized to sign and to
act on behalf of the Borrower continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.

(b) The Borrower prepays the Real Estate Term Advance to $5,000,000.00.

(c) Payment of the fee detailed in Section 10 below.

(d) Such other matters as the Lender may reasonably require.

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) The Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.

(b) The execution, delivery and performance by the Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

5. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

 

5



--------------------------------------------------------------------------------

6. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.

7. Release. The Borrower hereby absolutely and unconditionally releases and
forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

8. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all title insurance premiums and all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. The Borrower hereby agrees that the Lender
may, subject to the terms of this Amendment, in its sole discretion and without
further authorization by the Borrower, make a loan to the Borrower under the
Credit Agreement, or apply the proceeds of any loan, for the purpose of paying
any such fees, disbursements, costs and expenses.

9. Origination Fee. The Borrower shall pay to the Lender, on the date hereof, a
fully earned, non-refundable origination fee in the amount of $25,000.00.

10. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

[EXECUTION PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

For Each Person Comprising the Borrower

 

c/o Schuff International, Inc.

1841 W. Buchanan Street

Phoenix, Arizona 85007

Telecopier: (602) 452-4465

Attention: Michael R. Hill

e-mail: mike.hill@schuff.com

    SCHUFF INTERNATIONAL, INC., a Delaware corporation      

LOGO [g739428exd_p07a.jpg]

                By        

 

      Michael R. Hill     Its:   Vice President and Chief Financial Officer    
SCHUFF STEEL COMPANY, a Delaware corporation     By:   LOGO
[g739428exd_p07b.jpg]      

 

      Michael R. Hill     Its:   Vice President and Chief Financial Officer    
SCHUFF STEEL – ATLANTIC, LLC., a Florida limited liability company     By:    
Schuff Steel Company, a Delaware corporation         Its Managing Member        
By:   LOGO [g739428exd_p07c.jpg]          

 

          Michael R. Hill         Its:   Vice President and Chief Financial
Officer     QUINCY JOIST COMPANY, a Delaware corporation     By:   LOGO
[g739428exd_p07d.jpg]      

 

      Michael R. Hill       Its:   Vice President     SCHUFF STEEL – GULF COAST,
INC., a Delaware corporation     By:   LOGO [g739428exd_p07e.jpg]      

 

      Michael R. Hill       Its:   Vice President

 

7



--------------------------------------------------------------------------------

ON-TIME STEEL MANAGEMENT HOLDING, INC., a Delaware corporation By:   LOGO
[g739428exd_p08a.jpg]  

 

  Michael R. Hill   Its:  Vice President SCHUFF HOLDING CO., a Delaware
corporation By   LOGO [g739428exd_p08b.jpg]  

 

Name:   Michael R. Hill  

 

Title:   Chairman, President, Secretary & Treasurer  

 

ADDISON STRUCTURAL SERVICES, INC., a Florida corporation By   LOGO
[g739428exd_p08c.jpg]  

 

Name:   Michael R. Hill  

 

Title:   Chairman, President, Secretary & Treasurer  

 

SCHUFF STEEL MANAGEMENT COMPANY-SOUTHEAST L.L.C., a Delaware limited liability
company By   LOGO [g739428exd_p08d.jpg]  

 

Name:   Michael R. Hill  

 

Title:   Manager  

 

SCHUFF STEEL MANAGEMENT COMPANY-SOUTHWEST, INC., a Delaware corporation By:  
LOGO [g739428exd_p08e.jpg]  

 

  Michael R. Hill   Its:  Vice President SCHUFF STEEL MANAGEMENT
COMPANY-COLORADO, L.L.C., a Delaware limited liability company By:   LOGO
[g739428exd_p08f.jpg]  

 

  Michael R. Hill, Manager

 

8



--------------------------------------------------------------------------------

SCHUFF PREMIER SERVICES LLC, a Delaware limited liability company By:   LOGO
[g739428exd_p09.jpg]  

 

  Michael R. Hill Its:   Manager  

 

WELLS FARGO CREDIT, INC. By    

 

  Its Authorized Signatory

 

9